467 S.E.2d 425 (1996)
342 N.C. 882
STATE of North Carolina
v.
Charles Wayne MUNSEY.
No. 417A95.
Supreme Court of North Carolina.
March 8, 1996.
*427 Michael F. Easley, Attorney General by Ellen B. Scouten, Special Deputy Attorney General, for the State-appellant.
Bradley J. Cameron and John W. Gambill, Wilkesboro, for the defendant-appellee.
WEBB, Justice.
This case brings to the Court questions as to the admissibility of two separate statements made by the defendant to law enforcement officers. On 11 June 1993, after the defendant had been arrested and warned of his rights pursuant to Miranda, he told the officers he would like to have a lawyer. When a person under arrest tells a law enforcement officer that he wants to have an attorney, any interrogation must stop, and the officers cannot again interrogate that person without an attorney being present unless the person under arrest initiates further dialogue with the officers. Oregon v. Bradshaw, 462 U.S. 1039, 103 S. Ct. 2830, 77 L. Ed. 2d 405 (1983); Edwards v. Arizona, 451 U.S. 477, 101 S. Ct. 1880, 68 L. Ed. 2d 378 (1981).
In this case, the court concluded in its order dictated in open court that the defendant did not initiate the dialogue with the officers on 11 June 1993. Although the court did not put this conclusion in its written order, it was a conclusion of the court, and we are bound by it if it was properly reached.
When a court conducts a hearing to determine the admissibility of evidence, it should make findings of fact that will support its conclusions as to whether the evidence is admissible. If there is no conflict in the evidence on a fact, failure to find that fact is not error. Its finding is implied from the ruling of the court. State v. Penley, 318 N.C. 30, 45-46, 347 S.E.2d 783, 792-93 (1986).
The court did not make a specific finding of fact in regard to the testimony by Lieutenant Walsh and Sheriff Mastin as to how the interrogation was resumed after the defendant's consultation with his brother. The court did say at the conclusion of the voir dire hearing, "[W]ell, there's no evidence before me that that [sic] after the brother left, that the Defendant said, without further questions, that, `I'll talk.'" We believe this shows the court concluded, and we agree, that there was no conflict in the evidence on this point. Sheriff Mastin and Lieutenant Walsh both testified that defendant said he would talk to them, but Sheriff Mastin explained that the defendant said this after they asked him whether he would talk to them. This shows the defendant did not initiate the dialogue. It was not necessary for the court to make a finding of fact on this uncontradicted evidence in order to conclude that the defendant did not initiate the dialogue. State v. Riddick, 291 N.C. 399, 408, 230 S.E.2d 506, 512 (1976).
We hold that the superior court was not in error in excluding the defendant's statement made on 11 June 1993.
As to the statement of 16 June 1993, the court found as a fact that the two SBI agents went to the sheriff's office on that date and interviewed the defendant, who was incarcerated. The court concluded the defendant did not initiate this dialogue and excluded the defendant's statement. In this we find no error. The court's finding is *428 supported by competent evidence and in turn supports the conclusion of law that the defendant's statement was obtained in violation of his constitutional rights.
AFFIRMED.